      Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 1 of 17



                                                                                  Page 1 of 17

             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

FELIX AGOSTO,
     Plaintiff,

vs.                                               Case No.: 3:18cv1559/RV/EMT

J. COPPENGER, et al.,
      Defendants.
____________________________________/

                                         ORDER

       Plaintiff, an inmate of the Florida Department of Corrections (“FDOC”)

proceeding pro se and in forma pauperis, commenced this action by filing a complaint

under 42 U.S.C. § 1983 (ECF No. 1). Presently before the court is Plaintiff’s First

Amended Complaint (ECF No. 10).

       The court is statutorily required to review the First Amended Complaint to

determine whether this action is frivolous or malicious, fails to state a claim on which

relief may be granted, or seeks monetary relief against a defendant who is immune

from such relief. See 28 U.S.C. § 1915(e)(2)(B). Upon review of the First Amended

Complaint, it is evident that Plaintiff’s factual allegations fail to state a plausible claim

for relief against one or more of the named Defendants. Therefore, the court will

require Plaintiff to file a second amended complaint, which either drops his
      Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 2 of 17



                                                                                         Page 2 of 17

insufficient claim(s) and/or includes sufficient factual allegations to state a plausible

claim for relief.

       Plaintiff names six Defendants in this case, all of whom are prison officials at

Century Correctional Institution: Sergeant J. Coppenger, Officer J. Betts, Officer

Nelson, Sergeant L. McCann, Sergeant C. Payne, and Officer J. Burch (ECF No. 10 at

1, 2).1 Plaintiff alleges on August 17, 2017, Officer Covan (who is not a named

Defendant) told Defendant Payne to place Plaintiff in confinement for disorderly

conduct (id. at 7–8). Plaintiff alleges he complied with Defendant Payne’s order to

submit to handcuffs, and then asked Payne why he was going to confinement (id. at

8). Plaintiff alleges Defendant Payne responded, “For running your mouth” (id.).

Plaintiff alleges he told Defendant Payne that his cellmate was the person who was

arguing with Officer Covan, and this could be verified by reviewing the video from

the fixed wing camera (id.). Plaintiff alleges Officer Covan again told Defendant

Payne to place Plaintiff in confinement for disorderly conduct, and then Covan wrote

a false disciplinary report against Plaintiff (id.). Plaintiff alleges Defendant Payne

escorted him outside the dormitory without reviewing the video (id.).




       1
         The court refers to the page numbers automatically assigned by the court’s electronic filing
system, rather than the page numbers of the original document.

Case No.: 3:18cv1559/RV/EMT
      Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 3 of 17



                                                                              Page 3 of 17

       Plaintiff alleges he asked to speak with Colonel Hassett (who is not a named

Defendant), but Lieutenant Booth (who is not a named Defendant) responded and

asked Plaintiff, “What is the problem?” (ECF No. 10 at 8). Plaintiff alleges he told

Booth that Officer Covan lied, and Defendant Payne refused to view the video (id.).

Plaintiff alleges Booth ordered him to go to confinement, and told Plaintiff he would

discuss the matter with Covan and Payne (id.).

       Plaintiff alleges Colonel Hassett (who is not a named Defendant) approached

and asked Plaintiff, “You don’t want to go to confinement?” (ECF No. 10 at 8).

Plaintiff alleges Hassett summoned other officers for back-up, and Defendant

Coppenger, Defendant Nelson, and Lieutenant Shawn (who is not a named Defendant)

responded to the scene (id.). Plaintiff alleges after his pre-confinement medical

examination, Defendants Coppenger and Nelson escorted him to confinement (id. at

9). Plaintiff alleges during the escort, Defendant Coppenger said, “Run your mouth

now,” and then grabbed his upper body and slammed him on the floor (id.). Plaintiff

alleges his hands were cuffed behind his back at the time, and he was not physically

resisting (id.). Plaintiff alleges he landed on his right side (id.). He alleges his “hip

joint and muscle, and right femur bone joint and muscle were torn” (id.). Plaintiff

alleges he previously had a rod, pin, and two screws surgically placed in his right



Case No.: 3:18cv1559/RV/EMT
      Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 4 of 17



                                                                                         Page 4 of 17

femur bone from his hip to his knee (id.). Plaintiff alleges Defendant Nelson sprayed

chemical agent into Plaintiff’s eyes while he was on the floor (id.). Plaintiff alleges

Defendant Coppenger charged him with a false disciplinary report (“DR”) for

attempted battery on a correctional officer in order to cover up his and Defendant

Nelson’s unjustified use of force (id.).2

       Plaintiff alleges while he was in the shower rinsing off the chemical agent, Nurse

Powell (who is not a named Defendant) examined him (ECF No. 10 at 10). Plaintiff

alleges Nurse Powell advised him to continue taking his prescribed pain medication

(Naproxen 250 mg.) and referred him to the doctor (id.). Plaintiff alleges two days

later, he submitted a sick call request concerning the pain in his right hip and femur

(id.). Plaintiff alleges Nurse Szalai (who is not a named Defendant) ordered x-rays and

advised him to continue taking the Naproxen (id.).

       Plaintiff alleges he made numerous requests to be placed in Protective Custody,

but Defendant Burch failed to process his request (ECF No. 10 at 10). Plaintiff

acknowledges, however, that a grievance he filed on August 20 (just three days after

the incidents at issue) requesting placement in protective custody was approved to the

       2
         The attachments to Plaintiff’s initial Complaint show that the DR filed by Officer Covan for
disorderly conduct (DR #106-171468) was overturned “due to technical reasons” (ECF No. 1 at
36–38, 50, 52–53). The DR filed by Defendant Coppenger for attempted battery on a correctional
officer (DR #106-171507) was overturned because the DR stated the wrong date the infraction
occurred (see ECF No. 1 at 44–47, 51, 54, 56).

Case No.: 3:18cv1559/RV/EMT
      Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 5 of 17



                                                                            Page 5 of 17

extent that his request was forwarded to the Office of Inspector General for

investigation (see ECF No. 10 at 10; ECF No. 1 at 7, 20–21). Plaintiff claims that

Defendant Burch’s alleged failure to process his request for Protective Management

violated his due process rights under the Fifth and Fourteenth Amendments (ECF No.

10 at 11).

       Plaintiff alleges while he was in confinement, Defendant McCann and Betts

came to his cell door and told him to “cuff up,” because he was getting a roommate

(ECF No. 10 at 10). Plaintiff alleges while his hands were in the cell door flap,

Defendant McCann pushed the cell door open, causing pain to his left hand, and then

Defendant Betts grabbed his neck with his right hand (id.).

       Plaintiff alleges on October 6, 2017, Defendant Payne charged him with a false

DR for “unauthorized transaction” (ECF No. 10 at 11). Plaintiff alleges Payne filed the

false DR in retaliation for Plaintiff’s grievances and because Plaintiff caused an

investigation of Payne’s co-workers (id.).

       In the Statement of Claims section of the First Amended Complaint, Plaintiff

states only Eighth Amendment claims of excessive force and deliberate indifference

to medical needs (ECF No. 10 at 12). Plaintiff seeks declaratory relief as well as

compensatory and punitive damages (id.).



Case No.: 3:18cv1559/RV/EMT
      Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 6 of 17



                                                                                Page 6 of 17

       To survive dismissal at the screening phase, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)

(internal quotation marks and citation omitted). The plausibility standard is met only

where the facts alleged enable “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The complaint’s allegations must

establish “more than a sheer possibility that a defendant has acted unlawfully.” Id.

Mere “labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do,” and a plaintiff cannot rely on “naked assertions devoid of further

factual enhancement.” Id. (internal quotation marks and alteration omitted); see also

Franklin v. Curry, 738 F.3d 1246, 1251 (11th Cir. 2013). Stated succinctly:

       Pleadings that, because they are no more than conclusions, are not
       entitled to the assumption of truth. While legal conclusions can provide
       the framework of a complaint, they must be supported by factual
       allegations. When there are well-pleaded factual allegations, a court
       should assume their veracity and then determine whether they plausibly
       give rise to an entitlement to relief.

Iqbal, 556 U.S. at 679. Finally, in civil rights cases, “[m]ore than mere conclusory

notice pleading is required . . . . A complaint will be dismissed as insufficient where

the allegations it contains are vague and conclusory.” Gonzalez v. Reno, 325 F.3d

1228, 1235 (11th Cir. 2003) (quotation marks and alteration omitted).


Case No.: 3:18cv1559/RV/EMT
      Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 7 of 17



                                                                                 Page 7 of 17

       Initially, it is unclear whether Plaintiff is asserting a due process claim against

Defendant Burch. When the court screened Plaintiff’s initial Complaint, the court

advised Plaintiff that his allegations failed to state a plausible due process claim against

Defendant Burch based upon Burch’s alleged failure to process Plaintiff’s request for

placement in protective custody (see ECF No. 9 at 6). Although Plaintiff does not

assert a due process claim in the Statement of Claims section of the First Amended

Complaint (see ECF No. 10 at 12), he still alleges a due process violation in the

Statement of Facts section (see id. at 11). Unless Plaintiff is asserting a due process

claim against Defendant Burch (despite the court’s advising him that his allegations

failed to state a plausible claim), Plaintiff should remove all factual allegations

regarding the due process claim from the Statement of Facts section of the complaint.

       The same is true of Plaintiff’s allegation that Defendant Payne retaliated against

him for filing grievances by filing a false DR (see ECF No. 10 at 11). Although

Plaintiff does not assert a retaliation claim in the Statement of Claims section of the

First Amended Complaint (see id. at 12), he still alleges retaliation in the Statement of

Facts section (see id. at 11). Unless Plaintiff is asserting a First Amendment retaliation

claim against Defendant Payne, Plaintiff should remove all factual allegations regarding

retaliation from the Statement of Facts section of the complaint.



Case No.: 3:18cv1559/RV/EMT
      Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 8 of 17



                                                                                 Page 8 of 17

       With respect to Plaintiff’s Eighth Amendment claim of deliberate indifference

to medical needs, his factual allegations fail to state a plausible claim for relief against

any named Defendant. The Eighth Amendment prohibits infliction of “cruel and

unusual punishments.” U.S. Const. amend. VIII. Stating a claim under the clause thus

requires satisfying two minima (from which the case law has ultimately derived four

requirements). First, there must be, objectively speaking, conduct by public officials

“sufficiently serious” to constitute a cruel or unusual deprivation—one “denying ‘the

minimal civilized measure of life’s necessities.’” Wilson v. Seiter, 501 U.S. 294, 298,

111 S. Ct. 2321, 115 L. Ed. 2d 271 (1991) (quoting Rhodes v. Chapman, 452 U.S. 337,

347, 101 S. Ct. 2392, 69 L. Ed. 2d 59 (1981)). Second, there must be a subjective intent

by the public officials involved to use the sufficiently serious deprivation in order to

punish. See Wilson, 501 U.S. at 300 (“The source of the intent requirement is not the

predilections of this Court, but the Eighth Amendment itself, which bans only cruel

and unusual punishment. If the pain inflicted is not formally meted out as punishment

by the statute or the sentencing judge, some mental element must be attributed to the

inflicting officer before it can qualify.” (emphasis in original)).

       In the context of denial of medical care, each of these minima has been more

specifically described as encompassing two subsidiary requirements. To show an



Case No.: 3:18cv1559/RV/EMT
       Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 9 of 17



                                                                                           Page 9 of 17

objectively serious deprivation, it is necessary to demonstrate, first, an objectively

“serious medical need[ ],” Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 50 L. Ed.

2d 251 (1976), one that, if left unattended, “pos[es] a substantial risk of serious harm,”

Farmer v. Brennan, 511 U.S. 825, 834, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994). A

serious medical need is “one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Farrow v. West, 320 F.3d 1235, 1243 (11th Cir.

2003). Second, it is necessary to demonstrate that the response made by the public

official to that need was poor enough to constitute “an unnecessary and wanton

infliction of pain,” and not merely accidental inadequacy, “negligen[ce] in diagnosi[s]

or treat[ment],” or even “[m]edical malpractice” actionable under state law, Estelle, 429

U.S. at 105–06.3 Similarly, to show the required subjective intent to punish, a plaintiff

must demonstrate that the public official acted with an attitude of “deliberate

indifference,” Estelle, 429 U.S. at 105, which is in turn defined as requiring two

separate things: “aware[ness] of facts from which the inference could be drawn that

a substantial risk of serious harm exists [ ] and . . . draw[ing of] the inference,”


       3
         A corollary to this requirement for a great deal more than negligence is that a public official
who does act reasonably in response to a serious medical need “cannot be found liable under the
Cruel and Unusual Punishments Clause,” Farmer, 511 U.S. at 845, “even if the harm ultimately was
not averted,” id. at 844.

Case No.: 3:18cv1559/RV/EMT
     Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 10 of 17



                                                                             Page 10 of 17

Farmer, 511 U.S. at 837. Ultimately, there are thus four requirements: an objectively

serious need, an objectively insufficient response to that need, subjective awareness

of facts signaling the need, and an actual inference of required action from those facts.

See Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir. 2000).

       Institutional staff who are not medical providers are not liable when they rely

on the medical expertise of medical staff. See Keith v. DeKalb Cnty., Ga., 749 F.3d

1034, 1050 (11th Cir. 2014); see also Miltier v. Beorn, 896 F.2d 848, 854 (4th Cir.

1990) (a claim of medical indifference cannot generally be against non-medical

personnel, unless they personally involved themselves with a denial of treatment or

deliberately interfered with the medical treatment). The law does not require that non-

medical officials ignore the determination and recommendation of medical staff. See

Keith, 749 F.3d at 1050; see also Miltier, 896 F.2d at 854 (prison officials are entitled

to rely upon prison medical personnel to determine the medically proper course of

treatment for an inmate, unless there is direct evidence to show that a warden or other

supervisory official should not rely on this expertise).

       Here, Plaintiff does not allege that any Defendant, all of whom are members of

the security staff and none of whom are medical providers, interfered with his ability




Case No.: 3:18cv1559/RV/EMT
     Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 11 of 17



                                                                              Page 11 of 17

to seek or obtain medical treatment. Therefore, Plaintiff should drop his deliberate

indifference claim.

       With respect to Plaintiff’s Eighth Amendment claims of excessive force, his

factual allegations fail to state a plausible claim for relief against Defendant Payne,

Burch, McCann, or Betts. The “core judicial inquiry” in considering an excessive force

claim is “whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.” Hudson v. McMillian, 503

U.S. 1, 7, 112 S. Ct. 995, 117 L. Ed. 2d 156 (1992); see also Whitley v. Albers, 475 U.S.

312, 319–321, 106 S. Ct. 1078, 89 L. Ed. 2d 251 (1986). “When prison officials

maliciously and sadistically use force to cause harm,” the Court recognized,

“contemporary standards of decency always are violated . . . . whether or not

significant injury is evident.” Hudson, 503 U.S. at 9.

       This is not to say that the “absence of serious injury” is irrelevant to the Eighth

Amendment inquiry. Hudson, 503 U.S. at 7. “[T]he extent of injury suffered by an

inmate is one factor that may suggest ‘whether the use of force could plausibly have

been thought necessary’ in a particular situation.” Id. (quoting Whitley, 475 U.S. at

321). The extent of injury may also provide some indication of the amount of force

applied. See Wilkins v. Gaddy, 559 U.S. 34, 37, 130 S. Ct. 1175, 175 L. Ed. 2d 995



Case No.: 3:18cv1559/RV/EMT
     Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 12 of 17



                                                                              Page 12 of 17

(2010). As the Court stated in Hudson, not “every malevolent touch by a prison guard

gives rise to a federal cause of action.” 503 U.S. at 9. “The Eighth Amendment’s

prohibition of ‘cruel and unusual’ punishments necessarily excludes from

constitutional recognition de minimis uses of physical force, provided that the use of

force is not of a sort repugnant to the conscience of mankind.” Id. (some internal

quotation marks omitted). An inmate who complains of a “push or shove” that causes

no discernible injury almost certainly fails to state a valid excessive force claim. Id.

(internal quotation marks omitted).

       “Force is deemed legitimate in a custodial setting as long as it is applied ‘in a

good faith effort to maintain or restore discipline [and not] maliciously and sadistically

to cause harm.’” Skrtich v. Thornton, 280 F.3d 1295, 1300 (11th Cir. 2002) (quoting

Whitley, 475 U.S. at 320–21). In determining whether an application of force was

applied maliciously and sadistically to cause harm, a variety of factors are considered

including these five: “the need for the application of force; the relationship between

that need and the amount of force used; the extent of the threat to the safety of staff

and inmates, as reasonably perceived by officials; the extent of injury; and any efforts

made to temper the severity of the response.” Hudson, 503 U.S. at 7–8; see also

Whitley, 475 U.S. at 321; Campbell v. Sikes, 169 F.3d 1353, 1375 (11th Cir. 1999).



Case No.: 3:18cv1559/RV/EMT
     Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 13 of 17



                                                                           Page 13 of 17

From consideration of such factors, “inferences may be drawn as to whether the use

of force could plausibly have been thought necessary, or instead evinced such

wantonness with respect to the unjustified infliction of harm as is tantamount to a

knowing willingness that it occur.” Whitley, 475 U.S. at 321 (quoting Johnson, 481

F.2d at 1033).

       With respect to Defendant Payne, Plaintiff alleges Payne handcuffed him on

August 17, 2017, and escorted him out of the dormitory. Plaintiff also alleges

Defendant Payne charged him with an allegedly false DR for “unauthorized

transaction” on October 6, 2017. None of this conduct suggests a use of force, let

alone a use of excessive force.       Therefore, Plaintiff should drop his Eighth

Amendment claim against Defendant Payne.

       The same is true of Plaintiff’s excessive force claim against Defendant Burch.

Plaintiff alleges only that Burch failed to process his request for protective custody.

This allegation does not state a plausible claim of excessive force.

       With respect to Defendants McCann and Betts, Plaintiff alleges they told him to

cuff up because he was getting a cellmate, and while Plaintiff was attempting to show

them paperwork allegedly showing he was supposed to be housed alone, McCann

pushed the cell door open with Plaintiff’s hands in the door flap, and Betts grabbed



Case No.: 3:18cv1559/RV/EMT
      Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 14 of 17



                                                                                         Page 14 of 17

Plaintiff’s neck with his hand. This minimal amount of force could plausibly have

been thought necessary to obtain Plaintiff’s compliance with the officers’ directives

and to secure Plaintiff while the officers moved the other inmate into Plaintiff’s cell.

Plaintiff thus failed to state a plausible excessive force claim against Defendants

McCann, and Betts.

       As a final matter, Plaintiff is not entitled to the declaratory relief he requests.

Because Plaintiff is no longer confined at Century Correctional Institution, where

Defendants are employed and the alleged constitutional violations occurred, any

request for declaratory relief is moot. See Spears v. Thigpen, 846 F.2d 1327, 1328

(11th Cir. 1988); Wahl v. McIver, 773 F.2d 1169, 1173 (11th Cir. 1985) (an inmate’s

claim for injunctive and declaratory relief in a section 1983 action fails to present a

case or controversy once the inmate has been transferred).



       If, upon consideration of the foregoing, Plaintiff determines he does not wish

to pursue this lawsuit, he may file a notice of voluntary dismissal.4 If he wishes to

proceed with this lawsuit, he must file an amended complaint. In doing so, Plaintiff

must completely fill out a new civil rights complaint form, marking it “Second


       4
        Plaintiff is advised that a voluntary dismissal does not count as a “strike” for purposes of 28
U.S.C. § 1915(g).

Case No.: 3:18cv1559/RV/EMT
     Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 15 of 17



                                                                              Page 15 of 17

Amended Complaint.” Plaintiff must limit his allegations to only those claims

identified in his previous complaint and name as Defendants only those persons who

are responsible for those alleged constitutional violations. Plaintiff must place each

Defendant’s name in the style of the case on the first page of the civil rights complaint

form, and include their addresses and employment positions in the “Defendants”

section of the form. In the “Statement of Facts” section, Plaintiff should clearly

describe how each named Defendant was involved in each alleged constitutional

violation, alleging the claims as to each Defendant in separately numbered paragraphs

and including specific dates of the alleged illegal acts. In the section titled “Statement

of Claims,” Plaintiff must state what rights or statutes he contends have been violated,

and he must provide reference to the facts supporting the claimed violations. Finally,

in the “Relief Requested” section, Plaintiff shall identify the form of relief he seeks

from this court.

       Plaintiff is advised that the amended complaint must contain all of his

allegations. Allegations in a prior pleading that are not set out in the amended pleading

are deemed abandoned. See N.D. Fla. Loc. R. 15.1(A).

       Plaintiff should file the amended complaint with an original signature and keep

an identical copy for himself. He should not file a memorandum of law or otherwise



Case No.: 3:18cv1559/RV/EMT
     Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 16 of 17



                                                                             Page 16 of 17

provide citations to statutes and cases, and he should not file a witness list or submit

exhibits as evidentiary support for his complaint. The court will notify Plaintiff when

memoranda and exhibits are necessary, such as prior to trial or in conjunction with a

motion for summary judgment. Furthermore, Plaintiff should not submit service

copies of his complaint unless and until the court directs him to do so. Finally,

Plaintiff is advised that discovery is premature at this stage of the case, and he should

not conduct any discovery without leave of court.

       Accordingly, it is ORDERED:

       1.     The clerk of court is directed to forward to Plaintiff a civil rights

complaint form for use by prisoners in actions filed under 42 U.S.C. § 1983. This case

number should be written on the form.

       2.     Within THIRTY (30) DAYS from the date of docketing of this order,

Plaintiff must file an amended civil rights complaint in compliance with this order,

which must be typed or clearly written, submitted on the court form, and marked

“Second Amended Complaint.” Alternatively, Plaintiff may file a notice of voluntary

dismissal within that time.

       3.     Plaintiff’s failure to comply with an order of the court will result in a

recommendation of dismissal of this action.



Case No.: 3:18cv1559/RV/EMT
     Case 3:18-cv-01559-RV-EMT Document 13 Filed 01/09/19 Page 17 of 17



                                                                  Page 17 of 17

       DONE AND ORDERED this 9th day of January 2019.


                              /s/ Elizabeth M. Timothy
                              ELIZABETH M. TIMOTHY
                              CHIEF UNITED STATES MAGISTRATE JUDGE




Case No.: 3:18cv1559/RV/EMT
